Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The amendments filed on Dec. 27, 2020 have been entered.  

Status of the Claims
Claims 1-23 are pending.  Claims 1-3 and 9 have been amended; claims 5 and 11-23 are withdrawn.  Claims 1-4 and 6-10 are now under consideration.  This Office Action is in response to the request for continued examination filed on Dec. 27, 2020.  

Information Disclosure Statement
The references provided on the information disclosure statement(s) were considered and have been made of record.

OBJECTIONS/REJECTIONS WITHDRAWN

nd paragraph/(b) is withdrawn in light of the claim amendments.

The rejection of claims 1-4 and 6-10 under 35 U.S.C. 103(a) over GOLDSTEIN, SOO and/or RUOSLAHTI is withdrawn in light of the claim amendments.

OBJECTIONS/REJECTIONS MAINTAINED

The double patenting rejections of record have been maintained in modified form as no action regarding these rejections has been taken by applicants at this time.

Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-4, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-4, 6 and 7 recite the limitation "the carrier".  There is insufficient antecedent basis for this limitation in the claim as no carrier is recited in claim 1, from which these claims depend (either directly or indirectly).  See MPEP § 2173.05(e).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1, 2, 4, 6, and 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over GROSS (WO 2012/061658; Pub. May 10, 2012), in view of SOO (US 2012/0171253; Pub. Jul. 5, 2012) and/or RUOSLAHTI (US 5,654,270; Issued Aug. 5, 1997).  
Gross discloses drug-eluting sutures having a drug impregnated in or coated on the suture filament or both in the core of the suture and in the outer coating layer (title; abstract; Figs. 1C, 1D, 2, and 4; [0082], [0087], [0095], [00119]-[00120], [00123], [00189]).  The coating may comprise a polymer (carrier), which incorporates the drug ([0082], [0116]-[00118], [00128]-[00133]).  The sutures may be formed from a bioabsorbable polymer ([0004], [0061], [0073], [00111], [00120], [00155], [00173]).  Absorbable sutures have been found to be particularly useful in situations where suture removal might 
Ruoslahti discloses fibromodulin to prevent or reduce dermal scarring (title; abstract; col. 8, lines 13-57; col. 9, line 53 to col. 10, line 33; claims 1-2).  
Likewise, Soo discloses fibromodulin peptides for use in wound healing and ameliorating scar formation (title; abstract; [0037], [0068], [0103], [0107], [0156], [0182], [0186], [0227]; claims 18-19).  Soo teaches coating fibromodulin peptides on medical devices ([0015], [0081]; claim 10).  
It is noted that the specification teaches the recited activities (vascularization, angiogenesis, or fibroblast migration) are inherent to fibromodulin polypeptides, which exhibit potent angiogenic, vascularization, and fibroblast migration properties (see instant pars. [0042]-[0043], [0046], [0082], [0120]-[0123], [0133]-[0134]).  Thus, for the purposes of this Office Action, the functional limitation will be interpreted to be met by any amount of fibromodulin, absent evidence to the contrary.  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use fibromodulin, fibromodulin peptides, as the drug in the compositions of Gross.  One would 
Regarding claim 9, Gross teaches that the kinetics of the drug release can be selected as desired, including to achieve burst release kinetics ([00153], [00155], [00193]; claims 36, 42).  

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over GROSS (WO 2012/061658; Pub. May 10, 2012), in view of SOO (US 2012/0171253; Pub. Jul. 5, 2012) and/or RUOSLAHTI (US 5,654,270; Issued Aug. 5, 1997), and GOLDSTEIN (US 6,143,037; Issued Nov. 7, 2000).  
The teachings of Gross, Soo, and Ruoslahti are presented supra, and are incorporated herein.  
Gross does not appear to teach nucleic acids that encode wound healing agents.  However, this concept is well-known in this art.  
For example, Goldstein discloses compositions for coating medical devices such as sutures, the coatings providing controlled release of pharmaceutical agents for treatment of wounds or disease (title; abstract; col. 8, lines 49-58).  Goldstein teaches the desirability of coating medical devices such as, inter alia, surgical implants, sutures and 
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use fibromodulin, fibromodulin peptides, or nucleic acids that encode such wound healing proteins/peptides in the compositions of Gross.  One would have been motivated to do so since fibromodulin is a well-known wound healing molecule known to reduce scarring (per Ruoslahti and Soo).  Further, Soo teaches the concept of coating fibromodulin onto medical devices.  One would have a high expectation of success since Gross teaches impregnating sutures with healing and anti-scarring agents as well as coating such agents on sutures.  Further, it is well within the skill of the ordinary artisan to select a known healing molecule based on its recognized use.  Therefore if an artisan wanted to prepare 
Regarding claim 7, Gross teaches the use of microparticles and nanoparticles ([0082], [00173]).  Further, Goldstein teaches medical devices coated with a polymeric matrix that provides controlled or sustained release of pharmaceutical agents (col. 5, line 47 to col. 6, line 52).  The polymeric matrix contains, or is in the form of microspheres and/or nanospheres which contain pharmaceutical agents (col. 6, lines 42-52; col. 9, lines 32-45).  

Interview: On p. 5 of the 12/27/20 response, applicants commented on the interview held 10/19/20, noting that the Office should allow patentable inventions and not use impermissible hindsight.  The examiner agrees.  However, no patentable subject matter has yet been presented to the Office in this case.  Further, since each and every aspect of all rejections in this case is and has been fully supported by the teachings of the prior art, impermissible hindsight has not been used.  Finally, the new reference applied in the instant Office Action supports the examiner's opinion in the interview that the proposed claim amendments would not be allowable since prior art existed that would render the claims obvious.  See the Interview Summary dated 10/22/20.  It is presumed that applicants appreciate the examiner's honest opinion when presented with such claim amendments.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that Goldstein, Soo, and Ruoslahti do not teach certain aspects of the 
Any aspects of the amended claims that are allegedly deficient in Goldstein are cured by Gross in combination with the other references instantly cited, as necessitated by applicants' amendment.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent Application No. 15/617,399
Claims 1-4 and 6-10 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-5 and 7-12 of copending Application No. 15/617,399, in view of Gross, and optionally Soo and/or Ruoslahti (the teachings of Gross, Soo and Ruoslahti are incorporated herein).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '399 claims anticipates or renders obvious that of the instant claims.  First, it is noted that the '399 claims are broader than, and are anticipated by, the instant claims.  The difference between the two claim sets is that the instant claims recite 

Conclusion
Claims 1-4 and 6-10 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.